Citation Nr: 1736968	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to or aggravated by service-connected diabetes mellitus.

2.  Entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 




ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1964 to October 1967.  He was awarded a Purple Heart Medal among his awards and decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

A Board hearing was conducted via videoconference in October 2016. A transcript of this hearing is contained within the electronic claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

At the October 2016 Board hearing, the Veteran testified that he was diagnosed with heart disease "a year or two back" and that he recently suffered a stroke and that was "something in regards to his heart condition."  He also stated that he continues to have pain around his heart and worries he is having a heart attack. The Veteran stated that he discusses these symptoms with his VA physicians.  The most recent VA treatment records in the claims file are dated in February 2013.  As the Veteran has contended that more recent VA treatment is relevant to his claims, those records must be obtained prior to adjudication.

It should be noted that he was denied service connection for ischemic heart disease on the basis that the disease was not found.  This testimony at the hearing suggests that more recent records may be significant on that point.

Additionally, regarding his claim of service connection for hypertension secondary to diabetes, the Board finds that an addendum opinion is necessary.  The February 2013 VA examiner opined that the Veteran's hypertension preceded his diabetes diagnosis and therefore, it was not caused by his diabetes.  However, although the examiner offered an opinion on causation, the examiner did not offer an opinion as to whether his hypertension is aggravated by his service-connected diabetes.  Therefore, an addendum opinion is necessary.  

 Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate them with the claims file.  To the extent needed, the Veteran should be asked to identify the places and approximate dates of treatment.  All VA records should be obtained.  If there are private records appropriate releases should be requested.  All attempts to obtain records should be documented in the claims folder.

2. Return the claims file to the February 2013 VA examiner for an addendum opinion.  If that examiner is unavailable, a suitable replacement must be provided.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. 

(a) The examiner must provide an opinion as to whether is at least as likely as not (50 percent probability or more) that the Veteran's hypertension was aggravated (permanently made worse) beyond the normal course of the disease by his service-connected diabetes.  If aggravation is found, the degree of aggravation should be set out if possible.

(b) The examiner is also requested to review all records on file, including those received as a result of the development requested above, and opine whether there is evidence now of record that the Veteran has ischemic heart disease.  If so, records showing such evidence should be highlighted, and if not, the medical basis for that determination should also be set out.  If additional examination is required to resolve this matter, such examination should be scheduled in accordance with applicable procedures.

3. It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

4. The AOJ should review the medical report to ensure that it is in complete compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  

5. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


